   Case 4:19-cv-00311-RSB-CLR Document 7 Filed 12/17/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 JOSHUA DUNSON,

                Petitioner,                                CIVIL ACTION NO.: 4:19-cv-311

        v.

 STATE OF GEORGIA,

                Respondent.


                                           ORDER

       After a careful de novo review of the entire record in this case, the Court concurs with the

Magistrate Judge’s November 26, 2019 Report and Recommendation, to which the petitioner did

not file objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 4),

as the opinion of the Court, denies petitioner’s motion to proceed in forma pauperis (doc. 3), and

DISMISSES Petitioner’s Petition for Writ of Habeas Corpus, (doc. 1). Applying the Certificate

of Appealability (COA) standards, which are set forth in Brown v. United States, 2009 WL 307872

at * 1-2 (S.D. Ga. Feb. 9, 2009), the Court discerns no COA-worthy issues at this stage of the

litigation, so no COA should issue. 28 U.S.C. § 2253(c)(1); see Alexander v. Johnson, 211 F.3d

895, 898 (5th Cir. 2000) (approving sua sponte denial of COA before movant filed a notice of

appeal). And, as there are no non-frivolous issues to raise on appeal, an appeal would not be taken

in good faith. Thus, in forma pauperis status on appeal is likewise DENIED. 28 U.S.C. §

1915(a)(3).
Case 4:19-cv-00311-RSB-CLR Document 7 Filed 12/17/20 Page 2 of 2



  The Court DIRECTS the Clerk of Court to CLOSE this case.

  SO ORDERED, this 17th day of December, 2020.




                             R. STAN BAKER
                             UNITED STATES DISTRICT JUDGE
                             SOUTHERN DISTRICT OF GEORGIA




                                      2
